           Case 4:18-cv-00287-KGB Document 15 Filed 01/27/21 Page 1 of 2




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ERIC BOONE                                                                          PLAINTIFF

v.                               Case No. 4:18-cv-00287-KGB

KENNETH J. BRAITHWAITE, Secretary of the Navy 1                                   DEFENDANT

                                            ORDER

       Before the Court is plaintiff Eric Boone’s renewed motion for attorney’s fees and costs

under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 13). The EAJA

authorizes the payment of attorney’s fees and expenses to a prevailing party that meets certain

financial eligibility requirements. See 28 U.S.C. § 2412(d)(1)(A). In the instant motion, Mr.

Boone asks the Court to award attorney’s fees in the amount of $1,150.00, representing 9.2 hours

of work at the rate of $125.00 per hour. Defendant Kenneth J. Braithwaite, Secretary of the Navy,

does not contest Mr. Boone’s motion (Dkt. No. 14, at 1).

       For good cause shown, the Court grants Mr. Boone’s renewed motion for attorney’s fees

and costs pursuant to the EAJA (Dkt. No. 13) and denies as moot Mr. Boone’s original motion for

attorney’s fees and costs (Dkt. No. 9). The Court approves attorney’s fees in the amount of

$1,150.00. The fee award shall be made payable to Mr. Boone, in the care of and mailed to his

counsel of record, James W. Stanley, Jr., of the Stanley Law Firm P.A., but subject to any

applicable offsets for pre-existing debt Mr. Boone owes the government. See Astrue v. Ratliff, 560

U.S. 586, 589 (2010). The Secretary of the Navy shall certify this award.




       1
         Kenneth J. Braithwaite was sworn in as the 77th Secretary of the Navy on May 29, 2020.
Pursuant to Federal Rule of Civil Procedure 25(d), Mr. Braithwaite is automatically substituted as
a party.
  Case 4:18-cv-00287-KGB Document 15 Filed 01/27/21 Page 2 of 2




It is so ordered this 27th day of January, 2021.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
